By the Court,

Kingman, C. J.
The defendant in error is county surveyor of Shawnee county. lie was ordered by the board of county commissioners of said county to make certain road surveys, which he did, and presented his fee bill therefor, for allowance. The board allowed a part of the charges and disallowed others. From the decision disallowing a part of his claim the defendant in error appealed to the *482district court. That court allowed him a part of the rejected claims and gave judgment accordingly, from which decision the plaintiff in error appeals to this court for a final settlement of the case.
CO. SuitVIDYOR’S Foes. The district court allowed the surveyor for one plat furnished to viewers two dollars, and for a certified return of survey furnished by him to the road viewers two dollars.
It is admitted that the services were rendered by order of the board. The only error insisted on is the allowance of two dollars for the plat furnished the owners. It is claimed that the law does not authorize such a charge.
Section eight, page four hundred and eighty, general statutes, regulates the fees and provides that for making out complete report in all surveys made by authority of county or township the surveyor shall receive two dollars, and for copy of plat of land two dollars. Hid this section stand alone we should be inclined to hold that a complete report of the survey included also a copy of the plat; but section six, page eight hundred and ninety-nine, general statutes, prescribes the duties of a surveyor in road cases. He is directed to survey the proposed route. His duties in that respect are minutely defined. He is there required to make out both a certified return of the survey of the road, and a plat of the same. In this section the statute seems to make a distinction between the report of the survey and the plat as constituting two separate things. This distinction we do not feel at liberty to disregard or to substitute our own judgment that the report of the survey includes the plat, for the declaration of the statute aud with much hesitation we decide that the surveyor is authorized to charge for each separately *483two dollars. And this being the decision of the court "below, the judgment is affirmed.
All the justices concurring.